FILED
                           NOT FOR PUBLICATION                               JAN 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TIMOTHY D. REUBEN,                               No. 13-55240

              Plaintiff - Appellant,             D.C. No. 2:11-cv-09448-SJO-
                                                 PJW
 v.

UNITED STATES OF AMERICA,                        MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                        Argued and Submitted April 9, 2015
                               Pasadena, California

Before: REINHARDT, McKEOWN, and M. SMITH, Circuit Judges.


      Timothy Reuben appeals the denial of a tax refund from the Internal

Revenue Service for the sale of stock received as part of a mutual life insurance

company’s demutualization. Reuben appeals the district court’s order granting the

government’s motion for summary judgment based on Reuben’s failure to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
establish that his basis in the stock was other than zero. For the reasons set forth in

Dorrance v. United States, No. 13-16548, 2015 WL 8241954 (9th Cir. Dec. 9,

2015), we hold that the district court properly found that Reuben was not entitled

to a refund and affirm the judgment.

      AFFIRMED.